Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Allowable Subject Matter
Claims 1-3, 5-8, 10-16 and 18-21 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:

             Regarding independent claim 1, prior art of record does not disclose or fairly suggest the limitations of associate one or more computational resources in a configuration management database (CMDB) by: ”matching the resource identifier field of each respective tag to an additional resource identifier field of a respective configuration item representation of the one or more configuration item representations”; and  “generating an association between the respective tag and the respective configuration item representation based on the resource identifier field matching the additional resource identifier field”; and “store, in the CMDB (Configuration management database), the one or more tags and their respective associations to the one or more configuration item representations.” The same reasoning applies to independent claims 12 and 20 mutatis mutandis. 
        Accordingly, dependent claims 2-6, 8-12 and 14-18 are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455